Citation Nr: 1233338	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and July 2008 rating decisions of the Cleveland, Ohio, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that a May 2006 Report of Contact reflects that the Veteran clarified that the only issues being appealed were in regard to service connection for a back disorder and a psychiatric disorder.  In a November 2006 rating decision, service connection was denied for PTSD, depression and anxiety, and for a low back disorder.  The Veteran filed a Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued on July 30, 2007.  On July 31, 2007, additional pertinent evidence was associated with the claims folder.  This evidence included VA treatment records, dated in July 2007 and October 2007, reflecting a history of attempted suicide in 1975 and inpatient psychiatric treatment in 1999 and 2000.  In addition, personal assault during service was noted to be contributing to an acute stress reaction to a recent event, and diagnoses entered included PTSD, mood disorder due to a general medical condition, pain disorder associated with psychological factors and degenerative disc disease.  This evidence is new and material, and in the absence of RO consideration, precluded the November 2006 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, and notwithstanding the RO's January 2008 letter, the appeal stems from the November 2006 rating decision.  Therefore, and in view of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Board has recharacterized the issues as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In correspondence received in April 2012, the Veteran's representative stated that the Veteran was unable to attend the videoconference hearing scheduled later that same month due to illness.  The representative requested that the hearing be rescheduled.  The Veteran is entitled to her requested hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 20.703 (2011).  In order to afford the Veteran every consideration and in light of her illness, the Board finds that a remand is necessary in order to properly afford the Veteran the requested hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).  The RO must send notice of the hearing to the Veteran at her current address of record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

